Orders, in so far as appealed from, affirmed, with ten dollars costs and disbursements; examination to be made and production and discovery to be had on five days’ notice. Under the pleadings plaintiff is entitled to an interlocutory judgment for an accounting. The only possible question to be litigated is the interests of the parties in the invention. Therefore, the examination before trial allowed is more than required. Upon the taking of the account, either directly upon the granting of the interlocutory judgment or before a referee, plaintiff will have ample opportunity to inquire into details of money and property received by defendant. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.